In an action for divorce, the defendant husband appeals from an ojAer of o Supreme Court, Westchester County, dated May 31, 1973, which, inter alia, denied his motion for a new trial on the grounds of newly discovered evidence and alleged trial irregularities. Order affirmed, with $20 costs and disbursements. In a brief submitted by Erdheim, Shalleek & Palk, which indicated that the appeal was to be argued by Irving I. Erdheim, a copy of an affidavit was included which was not properly part of the record on appeal. This practice must be severely condemned (cf. Golden v. Golden, 37 A D 2d 578). Counsel do not their cases by attaching to briefs matter dehors the record (Ro-Stan Equities v. Schechter, 44 A D 2d 577). Hopkins, Acting P. J., Latham, Shapiro, Brennan and Munder, JJ., concur.